DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 11 recite the term “extreme value”. This is a relative term. This term causes the claim to be vague and indefinite. Appropriate action is required.
	Claim 12 depends from claim 11 and is rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyota Motor Corp. JP 2005-140054.
	Toyota Motor Corp. discloses a control device for an internal combustion engine capable of estimating a compression ratio of an internal combustion engine including a cylinder in which an intake valve and an exhaust valve open and close in synchronization with rotation of a crank shaft connected to a piston, wherein the control device calculates the compression ratio in accordance with a change of in-cylinder pressure with respect to a crank angle at timing from closing of the intake valve to a start of ignition of an air-fuel mixture in the cylinder. See FIG. 1 and paragraphs [0155]-[0167].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota Motor Corp., as applied above, in view of Nissan Motor WO 2014141729.
Regarding claim 2, the references show wherein the control device calculates the compression ratio in accordance with an in-cylinder pressure change rate obtained by normalizing the change of the in-cylinder pressure with respect to the crank angle by an in-cylinder pressure. See FIG. 1 and paragraphs [0155]-[0167] of Toyota Motor Corp. and FIG. 1-3 and paragraphs [0008]-[0016] of Nissan Motor.


Regarding claim 3, the references show wherein the control device calculates the compression ratio from a relationship between the predetermined in-cylinder pressure change rate and the compression ratio. See FIG. 1 and paragraphs [0155]-[0167] of Toyota Motor Corp. and FIG. 1-3 and paragraphs [0008]-[0016] of Nissan Motor.

Regarding claim 4, the references show wherein the control device calculates the compression ratio in accordance with the change of the in-cylinder pressure with respect to the crank angle at timing when an in- cylinder volume change rate obtained by normalizing a change of in-cylinder volume with respect to the crank angle by in-cylinder volume takes an extreme value. See FIG. 1 and paragraphs [0155]-[0167] of Toyota Motor Corp. and FIG. 1-3 and paragraphs [0008]-[0016] of Nissan Motor.

Regarding claim 5, the references show wherein the internal combustion engine includes a variable compression ratio mechanism that allows the compression ratio to be variable, and when the calculated compression ratio is different from a preset target compression ratio, the control device corrects a command value for compression ratio control for variably controlling the variable compression ratio mechanism in accordance with a difference between the calculated compression ratio and the target compression ratio. See FIG. 1 and paragraphs [0155]-[0167] of Toyota Motor Corp. and FIG. 1-3 and paragraphs [0008]-[0016] of Nissan Motor.

Regarding claim 6, the references show wherein the control device corrects the command value for the compression ratio control in accordance 

Regarding claim 7, the references show wherein the internal combustion engine includes a variable compression ratio mechanism that allows the compression ratio to be variable, and the control device controls a command value for compression ratio control for variably controlling the variable compression ratio mechanism in a manner that the calculated compression ratio follows a target value determined by an operating state of the internal combustion engine. See FIG. 1 and paragraphs [0155]-[0167] of Toyota Motor Corp. and FIG. 1-3 and paragraphs [0008]-[0016] of Nissan Motor.

Regarding claim 8, the references show wherein when the calculated compression ratio is larger than a preset target compression ratio, the control device controls a command value for ignition timing control in a manner that ignition timing of the air-fuel mixture is delayed in the cylinder. See FIG. 1 and paragraphs [0155]-[0167] of Toyota Motor Corp. and FIG. 1-3 and paragraphs [0008]-[0016] of Nissan Motor.

Regarding claim 9, the references show a control device for an internal combustion engine capable of estimating a compression ratio of an internal combustion engine including a cylinder in which an intake valve and an exhaust valve open and close in synchronization with rotation of a crank shaft connected to a piston, the control device comprising: a crank angle calculation unit that calculates a crank angle of the crank shaft; an in-cylinder pressure calculation unit that calculates an in-cylinder pressure of the cylinder; an adiabatic change timing determination unit that determines, from the crank angle calculated by the crank angle calculation unit, timing from closing of the intake valve to a start of ignition of an air-fuel mixture in the cylinder ; an in-cylinder pressure 

Regarding claim 10, the references show further comprising one or both of: a compression ratio control command value calculation unit that calculates, in accordance with the compression ratio calculated by the compression ratio calculation unit, a compression ratio control command value for variably controlling the variable compression ratio mechanism that allows the compression ratio to be variable; and an ignition timing control command value calculation unit that calculates, in accordance with the compression ratio calculated by the compression ratio calculation unit, an ignition timing control command value that controls ignition timing of the air-fuel mixture in the cylinder. See FIG. 1 and paragraphs [0155]-[0167] of Toyota Motor Corp. and FIG. 1-3 and paragraphs [0008]-[0016] of Nissan Motor.

Regarding claim 11, the references show a control device for an internal combustion engine capable of estimating a compression ratio of an internal combustion engine including a cylinder in which an intake valve and an exhaust valve open and close in synchronization with rotation of a crank shaft connected to a piston, the control device comprising: a crank angle calculation unit that calculates a crank angle of the crank shaft; an in-cylinder pressure calculation unit that calculates an in-cylinder 

Regarding claim 12, the references show further comprising one or both of: a compression ratio control command value calculation unit that calculates, in accordance with the compression ratio calculated by the compression ratio calculation unit, a compression ratio control command value for variably controlling the variable compression ratio mechanism that allows the compression ratio to be variable; and an ignition timing control command value calculation unit that calculates, in accordance with the compression ratio calculated by the compression ratio calculation unit, an ignition timing control command value that controls ignition timing of the air-fuel mixture in the cylinder. See FIG. 1 and paragraphs [0155]-[0167] of Toyota Motor Corp. and FIG. 1-3 and paragraphs [0008]-[0016] of Nissan Motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747